1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,           No.   2:87-cr-00205-JAM
12                Plaintiff,
13           v.                              ORDER DENYING DEFENDANT’S MOTION
                                             FOR EARLY TERMINATION OF
14       BRUCE MAURICE PHYTILA a/k/a         PROBATION
         BRUCE MAURICE PYHTILA,
15
                  Defendant.
16

17
             On May 11, 2021, Defendant filed a Motion for Early
18
     Termination of Probation pursuant to 18 U.S.C. § 3564(c).          See
19
     Mot., ECF No. 6.       Defendant’s term of probation originates from a
20
     decades-old conviction.         On September 10, 1987, Defendant pled
21
     guilty to two counts of armed bank robbery, 18 U.S.C. § 2113(a),
22
     and was sentenced to two consecutive 25-year terms of
23
     incarceration and an additional five years of probation.          Mot. at
24
     2.     After serving 29 years and one month, Defendant was released
25
     on parole.1      Id.   Thus, on August 19, 2016, Defendant began
26
27
     1 Defendant’s sentence predated the November 1, 1987 abolition of
28   federal parole under the Sentencing Reform Act of 1984.
1    serving his five-year term of probation on the instant docket,

2    which ran concurrently with his term of parole on the other

3    docket.   Id.; see 18 U.S.C. § 3564(b).    On March 2, 2021,

4    Defendant’s parole was terminated.   Id.   The remainder of his

5    term of probation in this matter is all that remains.     Id.

6          The Court acknowledges that the offenses for which Defendant

7    was convicted occurred long ago; that he served a significant

8    term of incarceration; and that Defendant has fully complied with

9    the terms of his parole and probation since his release in 2016.

10   All these factors, in addition to Defendant’s age, militate in

11   favor of terminating the remainder of Defendant’s term of

12   probation were his probation set to continue for much longer.

13   However, Defendant’s term of probation concludes approximately

14   two months from now.

15         The only explanation Defendant offers as to why the Court

16   should terminate his probation so close to its end date is that

17   Defendant “now wishes to spend his remaining years at liberty

18   with his family in Michigan.”   Def.’s Suppl. Brief at 2, ECF No.

19   13.   And that, under the terms of his probation, “a move home

20   would [] be onerous [] in terms of paperwork and in terms of
21   establishing a rapport with a new probation officer.”     Id.   The

22   Court does not find Defendant’s reason to be particularly

23   compelling given that he can move home to Michigan and avoid all

24   the administrative complications in just two months.     Moreover,

25   nothing prevents him from completing the requisite administrative

26   procedures in order to move home now.
27         The Court has considered the factors set forth in 18 U.S.C.

28   § 3553(a) and finds that, while some of them favor early
1    termination of Defendant’s probation, and that “such action is

2    warranted by [Defendant’s conduct],” early termination does not

3    make sense in “the interest of justice.”   See 18 U.S.C.

4    § 3564(c).   Defendant’s term of probation is nearly up, and the

5    reasons provided for terminating his probationary period a mere

6    two months early are not sufficiently persuasive.

7         Accordingly, the Court DENIES Defendant’s Motion for Early

8    Termination of Probation.

9         IT IS SO ORDERED.

10   Dated: June 21, 2021

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
